ORDER
The plaintiff in this pending Superior Court case petitions for admission of Massachusetts attorney Pamela S. Gauvin to represent her in further proceedings before the Superior Court in this matter. The petition has been submitted to this Court on plaintiffs behalf by a member of the Rhode Island Bar who practices in a Fall River, Massachusetts law firm. Since Article II, Rule 9 of this Court’s rules places a number of responsibilities on the sponsoring Rhode Island attorney in cases involving pro hac vice counsel, we are of the opinion that the sponsoring Rhode Island attorney must be one who practices law out of a Rhode Island office.
Accordingly, upon consideration by a majority of the justices of this Court, the petition for admission pro hac vice is granted, provided, however, that Attorney Gauvin retain, within ten (10) days from the date of this order, a sponsoring mem*646ber of the Rhode Island Bar who practices law in an office located in this state.